Citation Nr: 0807022	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-37 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of the hands.

2.  Entitlement to service connection for schizoaffective 
disorder, bipolar type.

3.  Entitlement to service connection for a right foot 
injury.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran timely perfected an appeal of this determination 
to the Board.  

During the course of appeal, the veteran moved and 
jurisdiction over the case was transferred to the RO in 
Pittsburgh, Pennsylvania.  In this regard, the veteran had 
been represented by the Texas Veterans Commission.  As that 
organization is not authorized to represent residents of 
Pennsylvania, in January 2008 the Board sent the veteran a 
letter notifying him of the situation and asking him to 
appoint a new representative if he so desired.  The letter 
also notified him that, if he did not reply within 30 days of 
the date of the letter, the Board would assume that he wishes 
to represent himself and resume review of his appeal.  Having 
received no response within the 30 days, the Board will 
resume with his appeal without representation.

The issue of entitlement to service connection for 
schizoaffective disorder, bipolar type, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran currently does not have any residuals of 
frostbite of the hands.

2.  The veteran currently does not have a right foot 
disability.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the hands were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A right foot injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the 
claims.  The claims were last readjudicated in November 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, on his claim for 
benefits, the veteran stated that he had not received any 
treatment for his claimed residuals of frostbite of the hands 
or right foot injury.

The Board notes the RO has not provided the veteran a VA 
examination in relation to his claims for service connection.  
However, as will be shown below, the veteran's claims are not 
supported by probative evidence of an in-service injury, nor 
by competent evidence of a current disability.  Thus, a 
medical examination and/or opinion is not required in this 
case.  See 38 C.F.R. § 3.159(c)(4); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claims, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review, the Board finds that the veteran currently does 
not have any residuals of frostbite of the hands or a right 
foot injury.  His service treatment records contain no 
mention of any frostbite of the hands, right foot injury, or 
any complaints of the hands or right foot.  On his claim for 
benefits, the veteran stated that he had not been treated for 
these claimed disabilities.  Further, post-service VA 
treatment records and a private medical record fail to show 
any complaint, treatment or diagnosis of any residuals of 
frostbite of the hands or right foot injury. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of a present disability, there 
can be no valid claim for service connection.  See 38 
U.S.C.A. § 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, service 
connection for the residuals of frostbite of the hands and a 
right foot injury is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for the residuals of frostbite of the 
hands is denied.

Service connection for a right foot injury is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim of 
entitlement to service connection for schizoaffective 
disorder, bipolar type.

The Board observes that there are outstanding VA medical 
records that may be relevant to this issue.  Records from the 
Dallas VA Medical Center (MC) reflect that the veteran 
reported previously receiving psychiatric treatment at the 
Bath and Lebanon VAMCs.  Records from these facilities have 
not been associated with the claims file.  In this regard, 
the Board observes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Thus, records from the Bath and Lebanon VAMCs should 
be associated with the claims file.  Ongoing treatment 
records should also be obtained.

The Board also observes that further development is required 
under the VCAA.  As noted earlier, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and effective date 
of an award.  Dingess/Hartman, 19 Vet. App. 473.  In this 
case, the veteran has not been provided with notice of the 
type of information and evidence needed to establish a 
disability rating or effective date.  Thus, corrective notice 
should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date, as outlined in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for a psychiatric 
disability since service.  After securing 
the necessary release, any identified 
records not already contained in the claims 
file should be requested.

3.  Obtain and associate with the claims 
file the veteran's treatment records from 
the Bath and Lebanon VAMCs.

4.  After the above development has been 
completed to the extent possible, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


